Title: To George Washington from David Humphreys, 8 April 1795
From: Humphreys, David
To: Washington, George


          
            On Board the Brig Sophia Delaware BayApril 8th 1795 Evening
            My dear & most respected Sir
          
          I beg leave to explain myself on a part of the plan for the management of the Algerine business, on which I had not an opportunity of doing it in conversation. My idea is that Mr Donaldson should not commence any negociation whatsoever at Algiers, or even appear in a public character (but merely as the bearer of a letter & under sanction of a Flag) unless he shall receive secret & confidential assurances of success, amounting almost to a moral certainty, from the Consul of France. A circumstance, from our latest intelligence from Alicant, to be but little expected. But still th⟨is⟩ measure seems indispensably necessary in order not to lose any possible chance of success, to comply with the wishes of Government after the late appropriation for the object, & to satisfy the public mind that there has been no delay in the matter. In the interim, agreeably to the plan you was pleased to suggest, my intention, is, to hasten (upon a candid disclosure of the real state of facts) to concert with Mr Monroe & the Executive of France what measures are best to be pursued, & to embrace whatever mode of execution shall upon a full view of the circumstances be deemed advisable. The unfortunate, if not improper moment, at which I was obliged to call to take leave of you on Sunday last, and the state of my feelings at the time, prevented me from going into explanations after it was decided I should go to France, & mentioning some details which m⟨mutilated⟩ at least, serve to shew that I do not consult ⟨mulilated⟩ own ease or convenience. It is unnecessary to ⟨mutilated⟩ how far I have sacrificed both in the course of the past winter, in taking measures which I believed best calculated to promote the interests of the United States. But perhaps I may derive some satisfaction from a conviction that justice has been done to the purity of my intentions, by acknowledging I could not have been influenced by any private or sinister motives.
          I am apprehensive, that there is much delicacy in the existing

political connection between this Country & France; and that it may not perhaps be the most favorable moment to expect powerful intervention in our favour. However, in consequence of what I have learned from yourself & the Secry of State, I shall not fail to give to our Minister in that Republic strong assurances of the continued friendly dispositions of our Government; & attempt to prove how much that nation is interested in the accomplishment of our wishes.
          I will hope for your indulgence, in suggesting that, although it may not be convenient to bring the French Minister into company (particularly at your dinners) with the Ministers of the nations at war with his own, yet it may perhaps be highly important to shew him that the neglect, is compensated by attention in some other way. I have known a neglect of invitation to a Diplomatic Dinner [to] become a subject of official discussion.
          I pray you will pardon my solicitude that your character should appear more perfect than that of any other human being. I entreat also that my best respects may be presented to Mrs Washington & my Compliments to the rest of the family.
          Expecting few occasions which will make it either necessary or proper to trouble you with my letters; I hasten to conclude with assurances, that no one of all your friends has ever been more sincerely attached to the promotion of your glory, & that no one more ardently prays for your health & happiness than Your sincere friend & humble Servant
          
            D. Humphreys
          
        